 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW SCOBLE (CABN 124940)
   RAVI T. NARAYAN (IABN AT0011948)
 5 Assistant United States Attorney

 6          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102-3495
 7          Telephone: (415) 436-7249/7369
            Fax: (415) 436-7234
 8          Email: andrew.scoble@usdoj.gov
            Email: ravi.narayan@usdoj.gov
 9
     Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,        )            CASE NO.: CR 19-0280 RS
                                      )
15                  Plaintiff,        )
             v.                       )
16                                    )            EXHIBITS TO WRITTEN PROFFER IN
     (1) ROGELIO BELLOSO ALEMAN,      )            SUPPORT OF GOVERNMENT’S MOTION FOR
17        a/k/a “Smiley,”             )            DETENTION AS TO ALL DEFENDANTS
     (2) EDWIN ALVARADO AMAYA,        )
18        a/k/a “Muerte,”             )
     (3) FERNANDO ROMERO BONILLA,     )
19        a/k/a “Black,”              )
     (4) KENNETH CAMPOS,              )
20        a/k/a “Nesio,”              )
     (5) EVERT GALDAMEZ CISNEROS,     )
21        a/k/a “Talentoso,”          )
     (6) LUIS VELIS DIAZ,             )
22        a/k/a “Popa,”               )
     (7) RONALDY DOMINGUEZ,           )
23        a/k/a “Smokey,”             )
     (8) OSCAR ESPINAL,               )
24        a/k/a “Chuy,”               )
     (9) WILFREDO IRAHETA LANDAVERDE, )
25        a/k/a “Wally,”              )
     (10) KEVIN REYES MELENDEZ,       )
26        a/k/a “Neutron,”            )
     (11) MISSAEL MENDOZA,            )
27                                    )
     (12) CHRISTIAN QUINTANILLA,      )
28                                    )
     (13) ELMER RODRIGUEZ,            )
     NOTICE OF MANUAL FILING OF AUDIO EXHIBITS
     CR 19-280 RS                            -1-
 1        a/k/a “Gordo,”                               )
     (14) MARVIN OSEGUEDA SARAVIA,                     )
 2        a/k/a “Chiquis,”                             )
     (15) KEVIN RAMIREZ VALENCIA,                      )
 3        a/k/a “Delincuente,”                         )
     (16) ALEXIS CRUZ ZEPEDA,                          )
 4        a/k/a “Zorro,” and                           )
     (17) KEVIN GUATEMALA ZEPEDA,                      )
 5        a/k/a “Mision,”                              )
                                                       )
 6                                                     )
                    Defendants.                        )
 7                                                     )
                                                       )
 8

 9                                    MANUAL FILING NOTIFICATION
10

11 Regarding: EXHIBITS TO WRITTEN PROFFER IN SUPPORT OF GOVERNMENT’S MOTION

12 FOR DETENTION AS TO ALL DEFENDANTS

13      This filing is in paper or physical form only, and is being maintained in the case file in the
14 Clerk=s office. If you are a participant on this case, this filing will be served in hard-copy shortly.

15      For information on retrieving this filing directly from the court, please see the court's main web
16 site at http://www.cand.uscourts.gov under Frequently Asked Questions (FAQ).

17 This filing was not e-filed for the following reason(s):

18         [ ] Voluminous Document (PDF file size larger than the e-filing system allows)

19         [_] Unable to Scan Documents
20
           [ ] Physical Object (description):
21
           [X] Non-Graphic/Text Computer File (audio, video, etc.) on CD or other media
22
           [_] Item Under Seal
23
           [_] Conformance with the Judicial Conference Privacy Policy (General Order 53).
24

25         [_] Other (description):

26 //

27 //

28 //

     NOTICE OF MANUAL FILING OF AUDIO EXHIBITS
     CR 19-280 RS                            -2-
 1 DATED: March 13, 2020                           DAVID L. ANDERSON
                                                   United States Attorney
 2

 3
                                                               /s/
 4                                                 ANDREW SCOBLE
                                                   RAVI T. NARAYAN
 5                                                 Assistant United States Attorneys

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF MANUAL FILING OF AUDIO EXHIBITS
     CR 19-280 RS                            -2-
